 



Exhibit 10.1
AMERIGAS PROPANE, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
 
        Article I  
Statement of Purpose
    2      
 
        Article II  
Definitions
    2      
 
        Article III  
Participation and Vesting
    4      
 
        Article IV  
Benefits
    4      
 
        Article V  
Form and Timing of Benefit Distribution
    5      
 
        Article VI  
Funding of Benefits
    5      
 
        Article VII  
The Committees
    6      
 
        Article VIII  
Amendment and Termination
    7      
 
        Article IX  
Claims Procedures
    8      
 
        Article X  
Miscellaneous Provisions
    9  

 

i



--------------------------------------------------------------------------------



 



ARTICLE I
STATEMENT OF PURPOSE
Sec. 1.01 Purpose. In recognition of the services provided to AmeriGas Propane,
Inc. (“AGP”) by certain senior management and highly compensated employees, AGP
maintains the AmeriGas Propane, Inc. Non-Qualified Deferred Compensation Plan
(the “Plan”) to provide such employees with retirement benefits that would
otherwise be unavailable because of the nondiscrimination tests and deferral
limitations to the AmeriGas Propane, Inc. 401(k) Savings Plan (the “AGP 401(k)
Plan”) mandated under the Internal Revenue Code. The Plan is effective
February 1, 2007, under the terms and conditions hereinafter set forth.
ARTICLE II
DEFINITIONS
Sec. 2.01 “Account” shall mean the account or accounts maintained on the books
of AGP used solely to calculate the amount payable to each Participant under
this Plan and shall not constitute a separate fund of assets.
Sec. 2.02 “Administrative Committee” shall mean the administrative committee
designated pursuant to Article VII of the Plan to administer the Plan in
accordance with its terms.
Sec. 2.03 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended.
Sec. 2.04 “AGP” shall mean AmeriGas Propane, Inc.
Sec. 2.05 “AGP 401(k) Plan” shall mean the AmeriGas Propane, Inc. 401(k) Savings
Plan.
Sec. 2.06 “Beneficiary” shall mean the person or entity designated by a
Participant, in a written instrument submitted to the Administrative Committee.
In the event the Participant fails to properly designate a Beneficiary or in the
event that the Participant is predeceased by all designated primary and
secondary Beneficiaries, the death benefit shall be payable to the Participant
surviving-spouse or, if none, to the Participant’s estate.
Sec. 2.07 “Board” shall mean the Board of Directors of AGP.
Sec. 2.08 “Compensation/Pension Committee” shall mean the Compensation/Pension
Committee of the Board or such other committee designated by the Board of AGP to
perform certain functions with respect to the Plan.
Sec. 2.09 “Compensation” shall mean, for any Plan Year, the total remuneration
paid by the Employer to or on behalf of the Participant during the Plan Year,
exclusive of compensation paid or accrued with respect to service performed
prior to the date on which the Employee became a Participant. Compensation shall
include basic salary or wages, annual incentive bonuses, commissions and all
other direct current money compensation (other than long-term incentive plan
payments and severance pay), amounts paid in reimbursement of, or in lieu of,
expenses incurred by the Participant in the performance of his duties, and the
value of non-money awards or gifts made by the Employer; provided, however, that
Compensation shall be determined prior to giving effect to any salary reduction
election made pursuant to the terms of any plan.

 

 



--------------------------------------------------------------------------------



 



Sec. 2.10 “Effective Date” shall mean February 1, 2007.
Sec. 2.11 “Eligible Employee” shall mean an Employee who is eligible to
participate in the Plan for a particular Plan Year as designated and approved by
the Administrative Committee in its sole discretion; provided, however, that to
qualify as an “Eligible Employee” for purposes of the Plan, the Employee must be
a member of a “select group of management or highly compensated employees”
within the meaning of sections 201, 301 and 401 of ERISA, as determined by the
Administrative Committee.
Sec. 2.12 “Employee” shall mean any person in the employ of AGP or any successor
employer other than a person (i) whose terms and conditions of employment are
determined through collective bargaining with a third party or (ii) who is
characterized as an independent contractor by AGP, no matter how characterized
by a court or government agency. No retroactive characterization of an
individual’s status for any other purpose shall make an individual an “Employee”
for purposes hereof unless specifically determined otherwise by AGP for the
purposes of this Plan.
Sec. 2.13 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
Sec. 2.14 “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended.
Sec. 2.15 “Key Employee” shall mean an employee who, at any time during the
12-month period ending on the identification date (defined below), is (i) an
officer of AGP or a member of its controlled group (as determined for purposes
of section 416(i) of the Internal Revenue Code) who has annual compensation
greater than $135,000 (or such other amount as may be in effect under section
416(i)(1) of the Internal Revenue Code), (ii) a 5% owner of AGP or (iii) a 1%
owner of AGP who has annual compensation greater than $150,000. The
identification date shall be each December 31, and the determination of Key
Employees as of such identification date shall apply for the 12-month period
following April 1 after the identification date. The determination of Key
Employees, including the number and identity of persons considered officers,
shall be made by the Administrative Committee in accordance with the provisions
of sections 416(i) and 409A of the Internal Revenue Code and the regulations
issued thereunder.
Sec. 2.16 “Participant” shall mean any Eligible Employee who is designated and
approved by the Administrative Committee to participate in this Plan. Such
Eligible Employee shall remain a Participant in this Plan until such time as all
benefits payable under this Plan have been paid in accordance with the
provisions hereof.
Sec. 2.17 “Plan Year” shall mean the period beginning on February 1, 2007 and
ending on December 31, 2007, and thereafter, each calendar year.

 

3



--------------------------------------------------------------------------------



 



Sec. 2.18 “Plan” shall mean the AmeriGas Propane, Inc. Non-Qualified Deferred
Compensation Plan as set forth herein, and as the same may from time-to-time
hereafter be amended.
Sec. 2.19 “Postponement Period” shall mean, for a Key Employee, the period of
six months after separation from service (or such other period as may be
required by Section 409A of the Internal Revenue Code), during which Plan
benefits may not be paid to the Key Employee under Section 409A of the Internal
Revenue Code.
Sec. 2.20 “Subsidiary” shall mean any corporation in which AGP, directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which AGP, directly or indirectly, owns at least fifty percent (50%)
of the profits or capital interests.
Sec. 2.21 “Valuation Date” shall mean the last day of the Plan Year and each
other interim date during the Plan Year or dates determined by the
Administrative Committee.
ARTICLE III
PARTICIPATION AND VESTING
Sec. 3.01 Participation. The Administrative Committee shall be authorized to
designate who, from among the Eligible Employees, shall be a Participant for
purposes of the Plan.
Sec. 3.02 Vesting. A Participant, at all times, shall have a fully (100%) vested
and nonforfeitable interest in his Account under the Plan.
Sec. 3.03 Rehired Employees. An Eligible Employee who terminates employment with
AGP and is rehired in the same Plan Year may not commence contributions under
the Plan until the next Plan Year; provided, however, he must make an election
to reduce his Compensation prior to the start of the Plan Year, in a manner
prescribed by the Administrative Committee, and his resumption of participation
must be approved by the Administrative Committee. If an employee is rehired
after the beginning of a subsequent Plan Year, he may become a Participant in
the Plan, if his resumption of participation in the Plan is approved by the
Administrative Committee, by making an election to reduce Compensation, as soon
as practicable, but, in any event, the election must be made within thirty
(30) days of the rehire date. Any election made according to this Section 3.03
will become effective the first day of the month following thirty (30) days
after the rehire date. Notwithstanding the foregoing, however, any election by a
Participant, pursuant to this Section, to make an election to reduce
Compensation shall apply only to Compensation earned after the date on which
such election becomes effective.
Sec. 3.04 Newly Hired Employees. Any newly hired Eligible Employees, who has
been designated as a Participant by the Administrative Committee, may make an
election to reduce Compensation, as soon as practicable, but, in any event, the
election must be made within thirty (30) days of the date of such designation.
Any election made according to this Section 3.04 will become effective the first
day of the month following thirty (30) days after the hire date.

 

4



--------------------------------------------------------------------------------



 



ARTICLE IV
BENEFITS
Sec. 4.01 Amount. For each Plan Year, a Participant’s Account shall be credited
by AGP with an amount equal to the amount of the Participant’s Compensation by
which each Participant elects, in the manner prescribed by the Administrative
Committee, to reduce his Compensation through payroll reductions, on and after
the effective date of the election, from one percent (1%) to twenty-five percent
(25%), in whole percentages, of his Compensation. The maximum annual amount by
which the Participant may reduce his Compensation under the Plan is $10,000.
Notwithstanding the foregoing, a Participant who takes a hardship withdrawal
from the AGP 401(k) Plan shall have his payroll reductions and corresponding
credit to his Account automatically suspended for a period of six months, to the
extent required by final Treasury Regulations governing such hardship
withdrawals and for such longer period as may be required by section 409A of the
Code and the Treasury Regulations promulgated thereunder. A Participant whose
payroll reductions have been suspended due to a hardship withdrawal from the AGP
401(k) Plan may recommence participation in the Plan (assuming such Participant
continues to be eligible to participate) in a subsequent Plan Year by making an
Compensation reduction election, in the manner prescribed by the Administrative
Committee, prior to the beginning of the applicable Plan Year; provided,
however, that any such subsequent election to reduce Compensation through
payroll reductions will not become effective in the subsequent Plan Year until
the applicable suspension period has expired as determined by the Administrative
Committee.
Sec. 4.02 Investment of Account.
(a) For purposes of measuring the investment returns of his Account, a
Participant may select, from the investment funds selected by the Administrative
Committee, the investment funds in which all or part of his Account shall be
deemed to be invested.
(b) A Participant shall make an investment designation by means of Fidelity’s
netBenefits WebPage which shall remain effective until another valid direction
has been made by the Participant. The Participant may amend his investment
designation at such time or times as permitted by the Administrative Committee
in its sole discretion, and in accordance with such procedures as may be
established by the Administrative Committee.
(c) The investment funds deemed to be made available to the Participant, and any
limitation on the maximum or minimum percentages of the Participant’s Account
that may be deemed to be invested in any particular fund, shall be the same as
from time-to-time communicated to the Participant by the Administrative
Committee.
(d) In the absence of any Participant election directing the investment of his
Account, a Participant shall be deemed to have elected that his Account be
invested in the manner selected by the Administrative Committee for such
circumstance.
(e) The Administrative Committee shall provide a statement at least annually to
the Participant showing such information as is appropriate, including the
aggregate amount in his Account as of a reasonably current date.

 

5



--------------------------------------------------------------------------------



 



Sec. 4.03 Valuation of Account.
(a) AGP shall establish a bookkeeping Account for each Participant to which will
be credited amounts described in Section 3.01 at such times and in accordance
with such procedures as may be prescribed by the Administrative Committee. The
Account shall be reduced to reflect any distributions from such Account. Such
reductions shall be charged to the Account as of the date such distributions are
made.
(b) As of each Valuation Date, income, gain and loss equivalents (determined as
if the Account was invested in the manner set forth under Section 4.03, hereof)
attributable to the period following the next preceding Valuation Date shall be
credited to and/or deducted from the Participant’s Account.
ARTICLE V
FORM AND TIMING OF BENEFIT DISTRIBUTION
Sec. 5.01 Form of Benefit Distributions. Benefits payable under the Plan shall
be paid in a lump sum to the Participant or, in the event of death, the
Participant’s Beneficiary.
Sec. 5.02 Timing of Benefit Distributions. Except as otherwise required by
Section 5.04 below, benefits payable under the Plan shall be paid as soon as
practicable after the earliest of a Participant’s (a) retirement,
(b) termination of employment with AGP and Subsidiaries and Affiliates, or
(c) disability, within the meaning of section 409A of the Internal Revenue Code.
In no event shall such payment be made later than the later of (i) 90 days after
a Participant experiences such retirement, termination of employment or
disability, as the case may be, or (ii) December 31 of the year in which such a
retirement, termination of employment or disability, as the case may be, occurs.
Sec. 5.03 Death Benefit. Upon the death of a Participant prior to the payment of
benefits under this Plan, AGP shall pay to the Participant’s Beneficiary an
amount equal to the Participant’s Account balance in the form of a lump-sum
payment.
Sec. 5.04 Key Employees. If required by section 409A of the Internal Revenue
Code, no benefits shall be paid to a Participant who is a Key Employee during
the Postponement Period. If a Participant is a Key Employee and payment of
benefits under the Plan is required to be delayed for the Postponement Period,
the accumulated amounts withheld on account of section 409A of the Internal
Revenue Code shall be paid in a lump-sum payment within 30 days after the end of
the Postponement Period. If the Participant dies during the Postponement Period
prior to the payment of benefits, the amounts withheld on account of section
409A of the Internal Revenue Code shall be paid to the Participant’s surviving
spouse within 60 days after the Participant’s death.

 

6



--------------------------------------------------------------------------------



 



ARTICLE VI
FUNDING OF BENEFITS
Sec. 6.01 Source of Funds. The Board may, but shall not be required to,
authorize the establishment of a rabbi trust for the benefits described herein.
In any event, AGP’s obligation hereunder shall constitute a general, unsecured
obligation, payable solely out of its general assets, and no Participant shall
have any right to any specific assets of AGP or any such vehicle.
ARTICLE VII
THE COMMITTEES
Sec. 7.01 Appointment and Tenure of Administrative Committee Members. The
Administrative Committee shall consist of one or more persons who shall be
appointed by and serve at the pleasure of the Compensation/Pension Committee.
Any Administrative Committee member may resign by delivering his or her written
resignation to the Compensation/Pension Committee. Vacancies arising by the
death, resignation or removal of an Administrative Committee member may be
filled by the Compensation/Pension Committee.
Sec. 7.02 Meetings; Majority Rule. Any and all acts of the Administrative
Committee taken at a meeting shall be by a majority of all members of the
Administrative Committee. The Administrative Committee may act by vote taken in
a meeting (at which a majority of members shall constitute a quorum). The
Administrative Committee may also act by unanimous consent in writing without
the formality of convening a meeting.
Sec. 7.03 Delegation. The Administrative Committee may, by majority decision,
delegate to each or any one of its members, authority to sign any documents on
its behalf, or to perform ministerial acts, but no person to whom such authority
is delegated shall perform any act involving the exercise of any discretion
without first obtaining the concurrence of a majority of the members of the
Administrative Committee, even though such person alone may sign any document
required by third parties. The Administrative Committee shall elect one of its
members to serve as Chairperson. The Chairperson shall preside at all meetings
of the Administrative Committee or shall delegate such responsibility to another
Administrative Committee member. The Administrative Committee shall elect one
person to serve as Secretary to the Administrative Committee. All third parties
may rely on any communication signed by the Secretary, acting as such, as an
official communication from the Administrative Committee.
Sec. 7.04 Authority and Responsibility of the Administrative Committee. The
Administrative Committee shall have only such authority and responsibilities as
are delegated to it by the Compensation/Pension Committee or specifically under
this Plan. Among those delegable authorities and responsibilities are:
(a) maintenance and preservation of records relating to Participants, former
Participants, and their beneficiaries;
(b) preparation and distribution to Participants of all information and notices
required under federal law or the provisions of the Plan;

 

7



--------------------------------------------------------------------------------



 



(c) preparation and filing of all governmental reports and other information
required under law to be filed or published;
(d) construction of the provisions of the Plan, to correct defects therein and
to supply omissions thereto;
(e) engagement of assistants and professional advisers;
(f) arrangement for bonding, if required by law; and
(g) promulgation of procedures for determination of claims for benefits.
Sec. 7.05 Compensation of Administrative Committee Members. The members of the
Administrative Committee shall serve without compensation for their services as
such, but all expenses of the Administrative Committee shall be paid or
reimbursed by AGP.
Sec. 7.06 Committee Discretion. Any discretion, actions or interpretations to be
made under the Plan by the Administrative Committee or by the
Compensation/Pension Committee on behalf of AGP shall be made in its sole
discretion, not acting in a fiduciary capacity, need not be uniformly applied to
similarly situated individuals, and shall be final, binding and conclusive upon
the parties.
Sec. 7.07 Indemnification of the Committees. Each member of the Administrative
Committee and each member of the Compensation/Pension Committee shall be
indemnified by AGP against costs, expenses and liabilities (other than amounts
paid in settlement to which AGP does not consent) reasonably incurred by the
member in connection with any action to which the member may be a party by
reason of the member’s service on the applicable Committee, except in relation
to matters as to which the member shall be adjudged in such action to be
personally guilty of gross negligence or willful misconduct in the performance
of the member’s duties. The foregoing right to indemnification shall be in
addition to such other rights as the Administrative Committee member or the
Compensation/Pension Committee member may enjoy as a matter of law or by reason
of insurance coverage of any kind, but shall not extend to costs, expenses
and/or liabilities otherwise covered by insurance or that would be so covered by
any insurance then in force if such insurance contained a waiver of subrogation.
Rights granted hereunder shall be in addition to and not in lieu of any rights
to indemnification to which the Administrative Committee member or the
Compensation/Pension Committee member may be entitled pursuant to the by-laws of
AGP. Service on the Administrative Committee or the Compensation/Pension
Committee shall be deemed in partial fulfillment of the applicable Committee
member’s function as an employee, officer, or director of AGP, if the Committee
member also serves in that capacity.
ARTICLE VIII
AMENDMENT AND TERMINATION
Sec. 8.01 Amendment. The provisions of the Plan may be amended at any time and
from time to time by a resolution of the Board; provided, however, that no such
amendment shall serve to reduce the benefit that has accrued on behalf of a
Participant as of the effective date of the amendment, and, provided further,
however, that the Compensation/Pension Committee may make such amendments as are
necessary to keep the Plan in compliance with applicable law and minor
amendments which do not materially affect the rights of the Participants or
significantly increase the cost to AGP, AmeriGas Partners, L.P. or AmeriGas
Propane, L.P.

 

8



--------------------------------------------------------------------------------



 



Sec. 8.02 Plan Termination. While it is AGP’s intention to continue the Plan
indefinitely in operation, the right is, nevertheless, reserved to terminate the
Plan in whole or in part at any time for any reason without either the consent
of or prior notice to any Participant. No such termination shall reduce the
benefit that has accrued on behalf of a Participant as of the effective date of
the termination, but AGP may immediately distribute all accrued benefits upon
termination of the Plan in accordance with section 409A of the Internal Revenue
Code.
ARTICLE IX
CLAIMS PROCEDURES
Sec. 9.01 Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “claimant”),
or requesting information under the Plan shall present the request in writing to
the Administrative Committee, which shall respond in writing or electronically.
The notice advising of the denial shall be furnished to the claimant within
90 days of receipt of the benefit claim by the Administrative Committee, unless
special circumstances require an extension of time to process the claim. If an
extension is required, the Administrative Committee shall provide notice of the
extension prior to the termination of the 90 day period. In no event may the
extension exceed a total of 180 days from the date of the original receipt of
the claim.
Sec. 9.02 Denial of Claim. If the claim or request is denied, the written or
electronic notice of denial shall state:
(a) The reason(s) for denial;
(b) Reference to the specific Plan provisions on which the denial is based;
(c) A description of any additional material or information required and an
explanation of why it is necessary; and
(d) An explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including the right to bring a civil action under
section 502(a) of ERISA.
Sec. 9.03 Final Decision. The decision on review shall normally be made within
60 days after the Administrative Committee’s receipt of claimant’s claim or
request. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be
120 days. The decision shall be in writing or in electronic form and shall:
(a) State the specific reason(s) for the denial;
(b) Reference the relevant Plan provisions;

 

9



--------------------------------------------------------------------------------



 



(c) State that the claimant is entitled to receive, upon request and free of
charge, and have reasonable access to and copies of all documents, records and
other information relevant to the claim for benefits; and
(d) State that the claimant may bring an action under section 502(a) of ERISA.
All decisions on review shall be final and bind all parties concerned.
Sec. 9.04 Review of Claim. Any claimant whose claim or request is denied or who
has not received a response within 60 days may request a review by notice given
in writing or electronic form to the Administrative Committee. Such request must
be made within 60 days after receipt by the claimant of the written or
electronic notice of denial, or in the event the claimant has not received a
response, 60 days after receipt by the Administrative Committee of the
claimant’s claim or request. The claim or request shall be reviewed by the
Administrative Committee which may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.
ARTICLE X
MISCELLANEOUS PROVISIONS
Sec. 10.01 Nonalienation of Benefits. None of the payments, benefits or rights
of any Participant under the Plan shall be subject to any claim of any creditor,
and, in particular, to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Participant. No Participant shall have the right to alienate, anticipate
commute, pledge, encumber or assign any of the benefits or payments which he or
she may expect to receive, contingently or otherwise, under the Plan, except any
right to designate a beneficiary or beneficiaries in connection with any form of
benefit payment providing benefits after the Participant’s death.
Sec. 10.02 No Contract of Employment. Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant or
Employee, or any person whomsoever, the right to be retained in the service of
AGP, and all Participants and other Employees shall remain subject to discharge
to the same extent as if the Plan had never been adopted.
Sec. 10.03 Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such validity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provision had not been included.
Sec. 10.04 Heirs, Assigns and Personal Representatives. The Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.
Sec. 10.05 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

10



--------------------------------------------------------------------------------



 



Sec. 10.06 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter,
the singular shall include the plural, and vice-versa.
Sec. 10.07 Controlling Law. The Plan shall be construed and enforced according
to the laws of the Commonwealth of Pennsylvania to the extent not preempted by
federal law, which shall otherwise control, and exclusive of any Pennsylvania
choice of law provisions.
Sec. 10.08 Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge AGP, the Board, the Administrative Committee,
the Compensation/Pension Committee and all other parties with respect thereto.
Sec. 10.09 Lost Payees. A benefit (including accrued interest) shall be deemed
forfeited if the Board or the Administrative Committee is unable to locate a
Participant to whom payment is due; provided, however, that such benefit shall
be reinstated if a claim is made by the proper payee for the forfeited benefit.
Sec. 10.10 Obligations of AGP. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to AGP, then AGP may offset such amount owed to it against the amount of
benefits otherwise distributable. Such determination shall be made by the
Administrative Committee.
Sec. 10.11 Withholding. AGP shall withhold from any payment made pursuant to
this Plan any taxes required to be withheld from such payments under local,
state or Federal law.
Sec. 10.12 Section 409A. The Plan is intended to comply with the requirements of
section 409A of the Internal Revenue Code. Notwithstanding anything in the Plan
to the contrary, allocations to the Plan shall be made consistent with section
409A, and distributions may only be made under the Plan upon an event and in a
manner permitted by section 409A of the Internal Revenue Code. All payments
under the Plan shall be subject to applicable tax withholding.
IN WITNESS WHEREOF, and as evidence of its adoption of the Plan, AGP has caused
the same to be executed by its duly authorized officer and its corporate seal to
be affixed hereto as of the ___day of _________, 2007.

          Attest:   AMERIGAS PROPANE, INC.
 
       
 
       
 
  By:    
 
       
Robert H. Knauss
      President and Chief Executive Officer
Secretary
            Date: ____ __, 2007

 

11